DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 21-22 are pending; claims 4, 12-18 are withdrawn.
This action is Final.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. For the citation in question, it is suggested to remove the browser executable code, such should only be referenced in an IDS with such citation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, applicant has amended the claim to recite “before step (f), repeating steps (a) through (e) for one or more additional drinking events to establish ranges of impairment or intoxication” which is rejected for being new matter. Applicant provides not citation where such limitation finds express, implicit, or inherent support. In review of the disclosure as filed, it appears such limitation is a new subgenus of original claim 11 that is outside of the scope in applicant’s possession. It is likely that the issue is an error by the amendment and that step f actually should be step e, and that the repeated steps are actually a-d not a-e. However, as presented, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed.
Regarding claim 21, the limitation “wherein steps (a) through (g) are performed automatically” is rejected for being new matter. First, applicant has not identified where support for such limitation can be found in the disclosure as filed to provide implicit, inherent, or express support. In review of the disclosure as filed, there is no express support for the limitation as claimed as there is no mention of any “automatic”, let alone a series of “automatic” steps. It is unclear in view of the disclosure what could reasonably provide implicit or inherent support for the steps a through g being automatic. Applicant is invited to explain. In addition, it is unclear 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, applicant has amended the claim to recite “before step (f), repeating steps (a) through (e) for one or more additional drinking events to establish ranges of impairment or intoxication” which renders the claim indefinite. As addressed above, it appears that the claimed scope is made in error as such is inconsistent with the disclosure as filed. It does not make sense why first and second drinking events are being repeated with further additional drinking events as is being claimed. Likely the issue is an error by the amendment and that step f actually should be step e, and that the repeated steps are actually a-d not a-e. For examination purposes, f reads e and the repeated steps are a-d. This issue makes the metes and bounds of the claim unclear which renders the claim indefinite.
Regarding claim 21, the limitation “wherein steps (a) through (g) are performed automatically” renders the claim indefinite. First, as addressed prior, applicant has not identified where support for such limitation can be found in the disclosure. Secondly, it is not clear what 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 1:
 (c) posing a query to the user about a subjective effect on the user of the first drinking event (method of organizing human activity)
(d) correlating a response of the user to the query about the subjective effect of the first drinking event with the first transdermal alcohol measurement of the user for the first drinking event to obtain a correlating factor (method of organizing human activity, mental process, mathematical relationship of feelings to measurements)
 (g) predict the subjective effect on the user from the second drinking event using the correlating factor and the second transdermal alcohol measurement (mental process, organizing human activity, mathematical relationship of measurement to correlation factor)

(c) querying the user about the user's subjective feelings of impairment or intoxication relating to the first drinking event (method of organizing human activity) 
(d) correlating the user's subjective feelings of impairment or intoxication relating to the first drinking event to the peak BAC level from the first drinking event to establish a correlating factor (method of organizing human activity, mental process, mathematical relationship of feelings to measurements) 
 (g) based on the BAC level of the user during the second drinking event and the correlating factor derived from the first drinking event, about potential for feelings of impairment or intoxication from the second drinking event (mental process, organizing human activity, mathematical relationship of measurement to correlation factor)

These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
Claim 1: 
(a) using a transdermal alcohol sensor device to obtain a first transdermal alcohol measurement of the user for a first drinking event;

(e) during a second drinking event, using the transdermal alcohol sensor device to obtain a second transdermal alcohol measurement of the user;
(f) electronically transmitting the second transdermal alcohol measurement to a user interface device;
(h) alerting the user by displaying, on the user interface device, the subjective effect on the user predicted from the second drinking event;
Claim 5
(a) determining a peak blood alcohol (BAC) level of the user for a first drinking event, wherein the peak BAC level is detected using a transdermal alcohol sensor device;
(b) electronically transmitting to a user interface device, the peak BAC level detected by the transdermal alcohol sensor device, the use interface device comprising a compute device configured to receive information from the transdermal alcohol sensor device and to display an output;
(e) monitoring the BAC level of the user during a second drinking event using the transdermal alcohol sensor device; and 
(f) electronically transmitting to the user interface device, the BAC level of the user monitored by the transdermal alcohol sensor device during the second drinking period
(e) providing a notification to the user,
The features of claim 1 are directed to extra solution data gathering steps necessary for the steps in the recited exceptions, pre-solution activities related to gathering the data to a generic 
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:

Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are:
Claim 1: 
(a) using a transdermal alcohol sensor device to obtain a first transdermal alcohol measurement of the user for a first drinking event;
(b) electronically transmitting the first transdermal alcohol measurement to a user interface device, the user interface device comprising a compute device configured to receive information from the transdermal alcohol sensor device and to display an output; 
(e) during a second drinking event, using the transdermal alcohol sensor device to obtain a second transdermal alcohol measurement of the user;
(f) electronically transmitting the second transdermal alcohol measurement to a user interface device;

Claim 5
(a) determining a peak blood alcohol (BAC) level of the user for a first drinking event, wherein the peak BAC level is detected using a transdermal alcohol sensor device;
(b) electronically transmitting to a user interface device, the peak BAC level detected by the transdermal alcohol sensor device, the use interface device comprising a compute device configured to receive information from the transdermal alcohol sensor device and to display an output;
(e) monitoring the BAC level of the user during a second drinking event using the transdermal alcohol sensor device; and 
(f) electronically transmitting to the user interface device, the BAC level of the user monitored by the transdermal alcohol sensor device during the second drinking period
(e) providing a notification to the user,
Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the exceptions, and thus, do not add a meaningful limitation to the methods as it would be routinely used by those of ordinary skill in the art in order to apply the exception. In addition, these sensor structures are known in the art as conventional off the shelf elements (see specification pages 11-12 in reference to US 5,944,661), and additionally known in US 2009/0182216, US 2014/0365142, US 2016/0338627, US 2017/0086714. The recited features of a generic computing device are not significantly more as these structures are merely used as a tool to automate the claimed steps to gather the data, process the data, and generate an alert/report from such analysis. Such claimed systems are known in the art for Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9-11, 21 are rejected under 35 U.S.C. 103 as being unpatentable over “Martin” (Martin et al., “Tonic and Phasic Process in the Acute Effects of Alcohol, 2006, American Psychological Association, Vol. 14, No 2, 209-218; cited by Applicant in IDS filed 12/27/2018) as in view of Baldwin, (US 2014/0365142).
Regarding claim 1, Martin teaches a method for assessing drinking behavior to predict when alcohol consumption is likely to result in a subjective effect on the user (see entire document, especially abstract; page 211, column 1, second-fourth paragraphs), said method comprising the following steps: 
(a) using alcohol sensor device to obtain a first alcohol measurement of a user for a first drinking event (see entire document, especially abstract; page 211, column 1, second paragraph, using an Intoximeter 3000 sensor to detect a blood alcohol content = BAC (an alcohol sensor device) of a first alcohol administration session); 
(c) posing a query to the user about a subjective effect on the user of the first drinking event (see entire document, especially abstract, page 210, column 1, second paragraph; page 211, 
(d) correlating a response of the user to the query about the subjective effect of the first drinking event with the first alcohol measurement of the user for the first drinking event to obtain a correlating factor (see entire document, especially abstract; page 211, column 1, third-fourth paragraphs; page 211, column 2, first paragraph; page 212, figure 1, during the first alcohol administration session BACs are monitored in combination with subjective intoxication ratings taken at multiple points across rising and falling BACs during the first alcohol administration session, and a mathematical model (a correlating factor) is generated by decomposing the subjective intoxication ratings into a tonic component sensitive to BAC level and a phasic component sensitive to BAC rate of change);
(e) during a second drinking event, using the alcohol sensor device to obtain a second alcohol measurement of the user (see entire document, especially abstract; page 211, second paragraph; page 212, column 1, first paragraph; page 212, column 2, first paragraph, the BACs are measured during a second alcohol administration session); and 
(g) predict the subjective effect on the user from the second drinking event using the correlating factor and the second alcohol measurement (see entire document, especially page 212, figure 1; page 212, column 1, first paragraph; page 212, column 2, first paragraph; page 213, figure 2; page 213, column 2, second paragraph; the first alcohol administration session was used to establish the mathematical model which closely corresponds to predicted perceived intoxication level of the second alcohol administration session). 
However, the limitation of the alcohol sensor being a transdermal alcohol sensor, (b) electronically transmitting the first transdermal alcohol measurement to a user interface device, 
Baldwin teaches a similar sensor that measures transdermal alcohol (see entire document, especially figure 3; paragraphs [0031], [0035]; a wearable alcohol sensor in contact with skin; abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious substitution of one known sensor for another to obtain predictable results of blood alcohol concentrations for the benefit of using a wearable transdermal sensor to take continuous measurements which are not dependent on the user's actions, noninvasive and reliable (see Baldwin paragraphs [0005], [0031]). In addition, Baldwin teaches a system for communicating the transdermal alcohol sensor measurements electronically to a user interface device which reasonably teaches the limitations: (b) electronically transmitting the first transdermal alcohol measurement to a user interface device, the user interface device comprising a compute device configured to receive information from the transdermal alcohol sensor device and to display an output, (f) electronically transmitting the second transdermal alcohol measurement to the user interface device (see entire document, especially Figure 1, [0019] The mobile device receives data from the wearable alcohol sensor, processes that data, and presents the results to the user). In the system of Baldwin, the user interface device contains necessary hardware to perform data analysis on the data received and the necessary hardware to 
Regarding claim 2, the limitations are met by Martin in view of Baldwin, where Martin teaches the subjective effect is a subjective feeling of intoxication (see entire document, 
Regarding claim 3, the limitations are met by Martin in view of Baldwin, where the combination teaches wherein a pre-determined blood alcohol level measured by the transdermal alcohol sensor device is reached prior to the posing step being performed (see Martin abstract; page 211, second-third paragraphs; the BAC measurement after an intended peak BAC (a predetermined blood alcohol level) has been reached is subsequently assessed (the posing step) by subjective intoxication ratings. See Baldwin abstract; figure 3; paragraphs [0031], [0035], transdermal alcohol).
Regarding claim 5, Martin teaches a method for assessing drinking behavior to predict when alcohol consumption by a user is likely to result in a feeling of impairment or intoxication (see entire document, especially abstract; page 211, column 1, second-fourth paragraphs), said method comprising the following steps: 
(a) determining a peak blood alcohol (BAC) level of the user for a first drinking event, wherein the peak BAC level is detected using an alcohol sensor device (see entire document, especially abstract; page 211, column 1, second paragraph, using an Intoximeter 3000 sensor to detect a blood alcohol content = BAC (an alcohol sensor device) of a first alcohol administration session); 
(c) querying the user about the user's subjective feelings of impairment or intoxication relating to the first drinking event (see entire document, especially abstract, page 210, column 1, second paragraph; page 211, column 1, second-third paragraphs, participants input (posing a query) to provide ratings of subjective intoxication during the first alcohol administration session)

(e) monitoring the BAC level of the user during a second drinking event using the alcohol sensor device (see entire document, especially abstract; page 211, second paragraph; page 212, column 1, first paragraph; page 212, column 2, first paragraph, the BACs are measured during a second alcohol administration session); and 
(g) based on the BAC level of the user during the second drinking event and the correlating factor derived from the first drinking event, about potential for feelings of impairment or intoxication from the second drinking event (see entire document, especially page 212, figure 1; page 212, column 1, first paragraph; page 212, column 2, first paragraph; page 213, figure 2; page 213, column 2, second paragraph; the first alcohol administration session was used to establish the mathematical model which closely corresponds to predicted perceived intoxication level of the second alcohol administration session).
However, the limitation of the alcohol sensor being a transdermal alcohol sensor; (b) electronically transmitting to a user interface device, the peak BAC level detected by the transdermal alcohol sensor device, the user interface device comprising a compute device 
Baldwin teaches a similar sensor that measures transdermal alcohol (see entire document, especially figure 3; paragraphs [0031], [0035]; a wearable alcohol sensor in contact with skin; abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious substitution of one known sensor for another to obtain predictable results of blood alcohol concentrations for the benefit of using a wearable transdermal sensor to take continuous measurements which are not dependent on the user's actions, noninvasive and reliable (see Baldwin paragraphs [0005], [0031]). In addition, Baldwin teaches a system for communicating the transdermal alcohol sensor measurements electronically to a user interface device which reasonably teaches the limitations: (b) electronically transmitting to a user interface device, the peak BAC level detected by the transdermal alcohol sensor device, the user interface device comprising a compute device configured to receive information from the transdermal alcohol sensor device and to display an output, (f) electronically transmitting to the user interface device, the BAC level of the user monitored by the transdermal alcohol sensor device during the second drinking event (see entire document, especially Figure 1, [0019] The mobile device receives data from the wearable alcohol sensor, processes that data, and presents the results to the user). In the system of Baldwin, the user interface device contains necessary hardware to perform data analysis on the data received and the necessary hardware to provide user query responses, thus in combination with the Martin processes, would reasonably be 
Regarding claim 9, the limitations are met by Martin in view of Baldwin, where Baldwin teaches wherein the notification comprises an alert on a user interface device that the BAC level for a feeling of impairment or intoxication has been reached or is on pace to be reached (see entire document, especially abstract; figure 4; paragraphs [0037], [0039]-[0040], [0045]-[0047]; 
Regarding claim 10, the limitations are met by Martin in view of Baldwin, where Baldwin teaches wherein the notification comprises a status on a user interface device of the BAC level (see entire document, especially abstract, paragraphs [0045]-[0047]; the warning to the user via the mobile phone when the user’s BAC is too high). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of providing a notification to a user about potential impairment or intoxication, as previously disclosed by Baldwin, for the benefit of using a mobile phone to enable a user to see data and warnings during regular drinking sessions which can be used to improve a safety by instruction a user not to, for example, drive or alert a user about dangerous level of alcohol (Baldwin; abstract; paragraphs [0039]-[0040], [0045]-[0047]).
Regarding claim 11, the limitations are met by Martin in view of Baldwin, where Martin teaches before step (f) (interpreted as step e), repeating steps (a) through (e) ( interpreted as steps a-d) for one or more additional drinking events to establish ranges of impairment or intoxication (see entire document, especially abstract; page 210, column 2, fourth paragraph; page 211, 
Regarding claim 21, the limitations are met by Martin in view of Baldwin, where the combination teaches wherein steps (a) through (g) are performed automatically (see rejection of claim 1, in addition, see Baldwin app program [0020] for automation of algorithm steps).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over “Martin” (Martin et al., “Tonic and Phasic Process in the Acute Effects of Alcohol, 2006, American Psychological Association, Vol. 14, No 2, 209-218; cited by Applicant in IDS filed 12/27/2018) as in view of Baldwin, (US 2014/0365142) as applied to claim 5 above, and further in view of “Piasecki” (Piasecki et al., “Hangover and Risk for Alcohol Use Disorders: Existing Evidence and Potential Mechanisms”, 2010, Curr Drug Abus Rev. 3(2), 92-102; cited by applicant on IDS filed 12/27/2018).
Regarding claim 6, the limitations are met by Martin in view of Baldwin, except the limitation of wherein the querying step is performed after the BAC level of the user has returned to a baseline level is not directly taught.
Piasecki teaches a similar technique and teaches wherein the querying step is performed after the BAC level of the user has returned to a baseline level (see entire document, especially abstract; page 2, fifth paragraph; page 3, second paragraph; page 10, second paragraph; drinkers perceiving and recording hangover experiences after blood alcohol level is at or near zero (a .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Martin” (Martin et al. “Tonic and Phasic Process in the Acute Effects of Alcohol, 2006, American Psychological Association, Vol. 14, No 2, 209-218; cited by Applicant in IDS filed 12/27/2018) as in view of Baldwin, (US 2014/0365142) as applied to claim 5 above, and further in view of “Piasecki” (Piasecki et al., “Responses to Alcohol and Cigarette Use During Ecologically Assessed Drinking Episodes”, 2012, Psychopharmacology, 222(3), 331-344; cited by applicant on IDS filed 12/27/2018).
Regarding claim 7, the limitations are met by Martin in view of Baldwin, except the limitation of wherein the querying step comprises providing the user with at least two options for a response is not directly taught. 
Piasecki teaches a similar technique and teaches wherein a querying step comprises providing a user with at least two options for a response (see entire document, especially abstract; page 4, first paragraph; page 5, fifth paragraph; initiating a diary entry to input personal-level feelings in a 5-point scale). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements 
Regarding claim 8, the limitations are met by Martin in view of Baldwin and Piasecki, where Piasecki teaches wherein the querying step comprises providing the user with at least three options for a response (see entire document, especially abstract; page 4, first paragraph; page 5, fifth paragraph; initiating a diary entry to input personal-level feelings in a 5-point scale). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of providing the user with at least two options for a response, as previously taught by Piasecki, for the benefit of allowing such subjective differentials to allow for establishing a statistically accurate model values to predict blood alcohol concentration trends (Piasecki page 7, third paragraph).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over “Martin” (Martin et al. “Tonic and Phasic Process in the Acute Effects of Alcohol, 2006, American Psychological Association, Vol. 14, No 2, 209-218; cited by Applicant in IDS filed 12/27/2018) as in view of Baldwin, (US 2014/0365142) as applied to claim 5 above, and further in view of Iiams et al. (Iiams, US 8,165,824).
Regarding claim 22, the limitations are met by Martin in view of Baldwin, where Martin teaches wherein the step of determining the peak BAC level comprises obtaining an alcohol response curve resulting from the first drinking event and identifies peaks in such signals such as .

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims, drawings, and specification filed 11/27/2020.
Applicant’s arguments regarding the specification objection has been fully considered. Applicant is correct that this is the correct citation at issue, which per MPEP 608.01 is an embedded hyperlink and/or other form of executable browser code. Applicant removal of http:// is half way to correcting the issue. Per MPEP 608.01 “If hyperlinks and/or other forms of browser-executable code are embedded in the text of the patent application, examiners should 
Applicant’s arguments regarding the drawing objections have been fully considered and are persuasive due to the amendments to the drawings. The objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(b) have been fully considered and are partially persuasive due to the amendments to the claims, however, the amendments have necessitated new grounds. Regarding the prior rejection of claim 2, the rejection had a typo in that “the subjective effect” was the issue, not “feeling”. No matter, the issue is moot in view of claim 1 amendments which addressed the root cause. The rejections are maintained as presented above.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(d) have been fully considered and are persuasive due to the amendments to the claims. The rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant argues that the amendments to the claims result in a significantly more than the judicial exception since an alert is issued. The examiner 
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive in view of the updated rejections necessitated by applicant’s amendments to the claims. In general, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejections are respectfully maintained as presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0210627 and US 2015/0164416 teach techniques for monitoring intoxication. US 8,010,663 teaches general techniques for correlating sensor data and first period subjective feelings with second sensor data to predict subjective feelings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791